Citation Nr: 0910399	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-39 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a benign tumor of the right femur.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1943 to 
January 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.

This appeal was previously before the Board in July 2008, 
when it was remanded for additional development.  Such 
development having been completed, the appeal has been 
returned to the Board for further review.


FINDINGS OF FACT

1.  In a February 1944 rating decision, the RO in Roanoke, 
Virginia denied service connection for a benign tumor of the 
right femur.  Following receipt of notification of that 
determination, the Veteran did not initiate a timely appeal 
of the denial, and the decision became final.  

2.  The evidence received since the RO's February 1944 denial 
of service connection for a benign tumor of the right femur 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The RO's February 1944 decision that denied service 
connection for a benign tumor of the right femur is final.  
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2008).

2.  The evidence received since the RO's February 1944 
determination is not new and material, and the claim of 
service connection for a benign tumor of the right femur is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice 
should be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case or Supplemental 
Statement of the Case.  Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006).

In accordance with the Board's July 2008 remand, the RO sent 
the Veteran a letter addressing the foregoing notice 
requirements that same month.  Importantly, that letter 
acknowledged the prior denial of service connection for a 
benign tumor of the right femur, and notified the Veteran 
that "new and material" evidence was necessary to reopen 
that issue.  The RO explained to the Veteran that the 
necessary evidence must demonstrate that his pre-existing 
benign tumor of the right femur was aggravated by his active 
military service, as such evidence was not present at the 
time of the prior final decision.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The Board notes that the Veteran did not 
submit any additional evidence in response to the July 2008 
letter.  Following the letter, a September 2008 Supplemental 
Statement of the Case was issued, which readjudicated the new 
and material issue on appeal.  The Veteran was informed of 
the law and regulations governing the assignment of 
disability ratings and effective dates in the July 2008 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA's duty to notify has 
been met.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
Veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
The Board acknowledges that the Veteran has not been accorded 
a VA examination pertinent to his claim on appeal.  However, 
as will be discussed in the following decision, the record is 
absent of any evidence indicating that the Veteran's pre-
existing benign tumor of the right femur was aggravated 
during his active military service.  

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

Evidence of record at the time of the February 1944 RO 
decision shows that an old fracture of the right femur with 
slight shortening was noted at the June 1943 induction 
examination.  The evidence also shows that in November 1943, 
less than a month after service entrance, the Veteran was 
hospitalized with right leg pain and weakness.  Hospital 
records note the history of fracture of the right femur, and 
reflect a diagnosis of a benign tumor of the right femur.  
Service records also reflect the condition was not considered 
to have been incurred in the line of duty, that it existed 
prior to entrance, and that it was not aggravated by active 
service.  There were no post-service records reflecting a 
tumor of the right femur.  Based on this evidence, the RO 
determined that the tumor of the Veteran's right femur pre-
existed service and was not aggravated by his short period of 
active duty.  Consequently, service-connection for a benign 
tumor of the right femur was denied.  

In an August 2005 claim, the Veteran again raised the issue 
of a right leg condition.  Although the Veteran has submitted 
new records reflecting a benign lesion of the right femur, 
these records in no way indicate that this condition was 
aggravated by the Veteran's active military service.

A Veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2008).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  See also Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).

At the time of the February 1944 decision, the RO determined 
that the evidence failed to show that the Veteran's pre-
existing tumor of the right femur was aggravated by service.  
Additional evidence received since that earlier decision 
reflects a benign lesion of the right femur, but does not 
indicate this condition was aggravated by the Veteran's 
active military duty.  

Because the evidence received after the RO's February 1944 
decision does not demonstrate that the Veteran's currently-
shown benign lesion of the right femur was aggravated by 
active military service, such evidence does not raise a 
reasonable possibility of substantiating the claim of service 
connection for this disorder.  This additional evidence is, 
therefore, not new and material, as contemplated by the 
pertinent law and regulations, and cannot serve as a basis to 
reopen the Veteran's claim of service connection for a benign 
tumor of the right femur.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2008).


ORDER

New and material evidence sufficient to reopen the previously 
denied claim of service connection for a benign tumor of the 
right femur has not been received, the appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


